IN THE SUPREME COURT OF THE STATE OF NEVADA


                   RAEKWON SETREY ROBERTSON,                                 No. 83547
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,
                                                                                  FILED
                                     Respondent.                              I OCT 2 1 2021
                                                                                  EUZAB   A.   BROWN
                                                                               CLERK OF           COURT

                                         ORDER DISMISSING APPEAL                   DEP


                                This is a pro se appeal from a judgment of conviction. Eighth
                   Judicial District Court, Clark County; Michelle Leavitt, Judge.
                                This court's review of this appeal reveals jurisdictional defects.
                   First, the notice of appeal was untimely filed. The district court entered the
                   judgment of conviction on June 17, 2020. Appellant did not file the notice
                   of appeal, however, until September 21, 2021, well after the expiration of
                   the 30-day appeal period prescribed by NRAP 4(b). Lozada v. State, 110
                   Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely notice
                   of appeal fails to vest jurisdiction in this court). Second, appellant has
                   previously appealed the judgment of conviction, and this court affirmed that
                   decision. See Robertson v. State, Docket No. 81400 (Order of Affirmance,
                   May 14, 2021). A second duplicate appeal may not proceed. Accordingly,
                   this court
                                ORDERS this appeal DISMISSED.



                                                                        J.
                                              arraguirre


                           414                 J                 LIZ€4
SUPREME COURT      Stiglich                                    Silver
      OF
    NEVADA

(01 1947A .4454.                                                                      z - w32s
                cc:   Hon. Michelle Leavitt, District Judge
                      Raekwon Setrey Robertson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(Ol 1947A
                                                    2